               Case 7:20-cr-00596-KMK Document 13 Filed 06/15/21 Page 1 of 1
                                              MEMO ENDORSED                                           Southern District
Federal Defenders                                                                              81 Main Street, Suite 300
OF NEW YORK, INC.                                                                              White Plains, N.Y. 10601
                                                                                Tel: (914) 428-7124 Fax: (914) 997-6872


                                                                                                          Susanne Brody
 David E. Patton                                                                                         Attorney-in-Charge
     Executive Di-rector                                                                                    White Plains
and Attorney-in-Chief



                                                                     June 14, 2021
The Honorable Kenneth Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


              Re:          U.S. v. Eric Warren
                           20-cr-596

Dear Honorable Karas:
       I am writing to ask that you please adjourn Eric Warren's status conference that is
currently scheduled for June 16, 2021. The reason for this request is to enable me to have
Eric Warren evaluated as, due to restrictions at the jail and my expert's availability, the
process has taken longer than I had anticipated. In terms of specific dates, I ask that Your
Honor adjourn the case to the end of July or early August. I have spoken to A.U.S.A. Steven
Kochevar and he does not object to this request.

              Thank you very much for considering this request.

Granted. The conference is adjourned to 7/29/21 at 11 am.
Time is excluded, in the interests of justice, until then to allow
for Mr. Warrent to be evaluted. The interests of justice from        Respectfully,
this exclusion outweigh the public's and Mr. Warren's interest
in a speedy trial. See 18 U.S.C. Section 3161 (h)(?)(A).
                                                                     1s~G
                                                                     Benjamin Gold
                    ~
11
 aJrder:d~
                                                                     Assistant Federal Defender
·6~
 cc: AUSA Derek Wikstrom
     AUSA Steven Kochevar
